Reese J.
delivered.the opinion of the court.
We think the judgment of the circuit court is correct. For although, when in a sealed instrument a word is omitted, without which, the sense becomes incomplete; and when also, the instrument in its recitals or otherwise, obviously supplies the meaning of what is omitted, a court of law will construe such instrument and give effect to it, as if the word omitted had been inserted, and as the sense and obvious meaning of the instrument requires, still, such a case does not violate the rule, as familiar as it is fundamental, that a court of law will not hear parol proof to vary the terms or to enlarge or diminish the obligation of written instruments or deeds, nor will a court of Equity, except upon the ground of fraud or mistake. If the fraud be upon the part of him, who sets up such instrument, as if it consist in misreading the instrument, interpolating words, &c. the court of law will hear evidence in resistance of the deed or instrument, on the plea of the defendant, in a proper case. But on the part of him who sets up a deed and seeks to give it effect in a court of law, such court, cannot upon his averment of fraud or mistake, correct the deed and give to it effect, as corrected. To achieve such a purpose, he must resort to a court of Chancery. Let the judgment be affirmed.
Judgment affirmed.